DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 9 May 2022, the claims were amended. Based on these amendments, the claim objection set forth in the previous office action has been withdrawn.

Election/Restrictions
Claims 1-3 and 8 are allowable. The restriction requirements between Inventions 1-4 and between Species 1-2, as set forth in the office action mailed on 5 April 2021, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirements are hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of 5 April 2021 are withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a mold device used for a molding method where a pressurized fluid is injected into a clearance between a resin injected into a cavity and a cavity wall surface. The mold device comprises a shaft body that is provided on at least one of a first mold and a second mold, the shaft body ejecting a molded article that is molded from the resin injected into a molding space formed by the first and second molds. A ring-shaped elastic member supports and seals the shaft body, with an opening of a groove formed in the elastic member along a circumferential direction of the elastic member being oriented toward the molding space. An injection portion is provided on at least one of the first mold and the second mold for injecting the pressurized fluid into the molding space. The cavity wall surface subjected to fluid pressurization is embossed so that the pressurized fluid is injected into the clearance between the resin and an embossed portion of the cavity wall surface.
The combination of Japanese Patent Application Publication No. JP 2011-255541 (“Tobita”), U.S. Patent No. 6,322,735 (“Yamaki”), U.S. Patent Application Publication No. 2007/0182066 (“Uchida”), and World Patent Application Publication No. WO 2005/018902 (“Suzuki”) set forth in the office action dated 11 February 2022 (“the office action”) represents the closest prior art. Previously, the Examiner argued that it would have been obvious to one of ordinary skill in the art to have formed the grooves of Uchida by embossing, as taught by Suzuki. See paragraphs 18-20 of the office action. However, this position has been reconsidered in view of the Applicant’s arguments filed 9 May 2022. The embossing of Suzuki is used for a different purpose than the grooves of Uchida. Specifically, the embossing of Suzuki is used to improve the flow of molten resin and change how the resin cools, while the grooves of Uchida promote the flow of gas. See paragraphs 18-20 of Suzuki and paragraph 57 of Uchida. Given these differences, Suzuki fails to suggest using embossing to form the grooves of Uchida. In addition, there is nothing to suggest adding the embossing of Suzuki to Tobita independent of the grooves of Uchida. The embossing of Suzuki is used to improve the manufacture of hollow items in which gas is injected into the resin. See paragraph 1. In Tobita, the gas is injected between the resin and the mold. See paragraph 18.
Claims 2-4 and 8 are allowed based on their dependency from claim 1. Claims 5-7 are allowed based on their incorporation of the subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726